Citation Nr: 1518293	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) secondary to service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that although the RO has treated the claim on appeal as a new and material evidence claim, that is not the case.  The Veteran submitted an initial claim in September 2006.  A May 2007 rating decision denied the claim, the Veteran submitted additional evidence that same month, and a July 2007 rating decision confirmed and continued the denial.  In February 2008 the Veteran submitted additional evidence in support of his claim and a June 2008 rating decision again confirmed and continued the denial.  As all of the additional evidence submitted was received within a year of the initial May 2007 rating decision, that decision did not become final and therefore the provisions relating to new and material evidence do not apply.  

In November 2014, the Board remanded the issue on appeal for further development.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that the claim for service connection for benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) secondary to service-connected bilateral sensorineural hearing loss must be remanded for further development.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As shown more fully below, the VA examination of record is inadequate as the supporting rationale for the negative nexus opinion is unclear.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Veteran is service connected for bilateral hearing loss and contends that his paroxysmal vertigo was caused by his service-connected disability.  He reports that his vertigo symptoms began in December 2005 after he experienced a sudden decrease in the hearing in his left ear.  

A VA examination and opinion was sought to determine whether the Veteran's vertigo condition was caused or aggravated by his service-connected hearing loss disability.  In November 2006, the Veteran underwent a VA ear disease examination that revealed a diagnosis of sensorineural hearing loss, but an otherwise normal ear examination.  The examiner opined that the Veteran's vertigo was most likely caused by his service duties.  No further rationale was provided.  In December 2006, the Veteran underwent a VA audio examination in which the examiner reported the test results were indicative of a lesion in the central vestibular system.  This was noted to be an abnormal study of the central vestibular system.  No opinion was provided.  As the November 2006 ear examination showed a normal ear examination but then stated the Veteran's vertigo was related to his service duties, and the December 2006 audio examination showed an abnormal study of the central vestibular system, a reconciliation of diagnoses was requested.  In March 2007, an addendum opinion was provided from the November 2006 examiner which stated that based on ENG reports, age of the Veteran, and history of cardiovascular problems it was the examiner's opinion that the Veteran's vertigo and decreased hearing in the left ear were not due to service duties.  No further rationale was provided.  As a result, the Board remanded the issue for a new VA examination with a different examiner to ascertain whether the Veteran's current benign paroxysmal positioning vertigo was caused or aggravated by the Veteran's service-connected bilateral hearing loss.

As directed in the November 2014 Board remand, the Veteran was scheduled for a new VA examination which was held in February 2015.  At the VA examination, the diagnostic impression was that theVeteran had mild to profound sensorineural hearing loss with good word recognition scores the right ear, and moderately severe to profound sensorineural hearing loss and poor word recognition scores in the left ear.  The examiner opined that it was less likely than not that the claimed benign paroxysmal vertigo was caused by the service-connected hearing loss.  The rationale provided was that the Veteran suffered a cerebral vascular accident with increased left hearing loss.  The examiner stated that the hearing loss was aggravated by this event.  The examiner also noted that a videonystagmogram of November 30, 2006 (treatment note is dated December 20, 2006), showed that the etiology of the Veteran's vertigo was a result of the central nervous system.  The examiner concluded the claimed dizziness was unrelated to hearing loss as supported by the videonystagmogram.  The Board notes that the examiner did not expand on this conclusion, and it is unclear to the Board from looking at the videonystagmogram whether it shows that dizziness is unrelated to hearing loss.  The examiner also noted that the Veteran has cervical lumbar spine disease and had a cerebral vascular episode, both of which may account for imbalance and vertigo for which there is supporting evidence of.  Lastly, the examiner opined there was no evidence to support aggravation based on hearing loss.  No further rationale was provided for that opinion.

A review of the evidence shows that after the December 2005 cerebral vascular incident the Veteran had a sudden onset of decreased hearing in the left ear with increased vertigo.  In January 2006 the Veteran was diagnosed with paroxysmal vertigo.  In April 2006, the Veteran was granted an increased rating for service-connected hearing loss from 20 percent disabling to 50 percent disabling.  It appears that at the time of the stroke there was an increase in hearing loss and vertigo which the Board finds to be an indication of a possible relationship between the hearing loss and the paroxysmal vertigo, which was not addressed by the February 2015 examiner.  In addition, the examiner stated there was no evidence from the videonystagmogram of aggravation based on hearing loss without further explanation.  The examiner should therefore additionally comment on the type of evidence in a videonystagmogram that would cause the examiner to conclude that there was aggravation.  

Under the circumstances, the Board finds that the February 2015 VA opinion is inadequate because it is not fully responsive to the questions posed in the previous remands.  As it remains unclear to the Board whether the Veteran's current benign paroxysmal positioning vertigo was caused or aggravated by the Veteran's service-connected hearing loss, the examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine whether benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) was caused by or aggravated by service-connected bilateral sensorineural hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination with an examiner other than those who examined him in November and December 2006, and February 2015.  The entire claims file must then be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of ear disease or vestibular conditions found to be present.  All necessary and indicated special tests or studies should be accomplished.

(a) The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) is either (1) caused by the Veteran's service-connected hearing loss, or (2) aggravated by the Veteran's service-connected hearing loss.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should specifically address whether there is a relationship between the December 2005 increase in hearing loss and the increased vertigo, and whether the increase in hearing loss aggravated the Veteran's vertigo.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
2.  The Veteran's claim should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, an appropriate period of time should be allowed for a response, and the claim should thereafter be returned to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


